DETAILED ACTION
This application was filed 11/02/2020 which is a CON of 16/328784 (02/27/2019, US Pat 10857135) which is a 371 of PCT/EP2017/071812 (08/30/2017) which claims foreign priority to EP 16306094.0 (08/30/2016).  RCE papers were filed 10/14/2022.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 17-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as stated in paper dated 04/18/2022, is withdrawn in view of applicant’s affidavit dated 10/14/2022.  

Double Patenting
The rejection of claims 17-28 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent 10857135, as stated in paragraph 5 of paper dated 10/05/2021 and in paper dated 074/18/2022, is upheld for reasons of record.  Applicant has stated in paper dated 10/14/2022, that, without conceding the correctness of the Examiner’s rejection, applicant’s will address its merits, and will consider filing a terminal disclaimer, once the claims are otherwise allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625